DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 10/21/2021.
In the instant application, claims 1- 20 are cancelled; Claims 21-40 are newly added; Claims 21, 29 and 37 are independent claims; Claims 21-40 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 05/11/2021 are acceptable
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 (2 IDS) were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent Claims 21, 29 and 37 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17 of U. S. Patent No. 11016791 B2 (hereinafter 791’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/302,704
Patent 791’
Claim 21:

A method for declaratively configuring a sign up process and a sign up page for a particular service provider, the method comprising: 


+ displaying, at a user system of a particular service provider, a one or more user interfaces that includes a plurality of options for declaratively configuring different sign up processes and sign up pages for the particular service provider; and 



+ after receiving a selection of one of the options to configure the sign up process and the sign up page via the one or more user interfaces: 

+ receiving an input that specifies one of a plurality of different types of identifiers associated with a user to be verified as part of the sign up process for the service provider, and one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider.










Claim 29:

A system comprising: 

+ a user system of a particular service provider, comprising: 

+ a display configured to display one or more user interfaces that includes a plurality of options for declaratively configuring different sign up processes and corresponding sign up pages for the particular service provider, wherein the user interface is configured to receive: 


+ a first input to select one of the options to configure the sign up process and the corresponding sign up page for deployment by that particular service provider; 


+ a second input to specify at least one user attribute to collect from the user, the at least one attribute comprising: a type of identifier associated with a user to be verified as part of the sign up process for the particular service provider, wherein the type of identifier defines how the user is identified and looked-up during the sign up process for the particular service provider, and wherein the type of identifier is one of a plurality of different types of identifiers that can be specified; and 

+ a third input to specify a type of identity verification process to define how the user will be verified as part of the sign up process for the particular service provider, wherein the type of identity verification process defines how the user will be verified as part of the sign up process for that service provider, wherein the type of identity verification process is one of a plurality of different types of identity verification processes; and 

+ a server system in communication with the user system, wherein server system comprises: an application platform is configured to receive the first input, the second input, and the third input, and to generate the sign up page based on the first input, the second input and the third input, wherein the sign up page comprises features and logic for the sign up process that are customized for that particular service provider.


Claim 37:

+ A computing system, comprising: 

+ a processor; and 

+ a display configured to display one or more user interfaces, the one or more user interfaces comprising: 

+ a first user interface element that presents a plurality of options for declaratively configuring different sign up processes and corresponding sign up pages for a particular service provider, wherein the user interface is configured to receive a first input to select one of the plurality of options to configure a sign up process and a corresponding sign up page for automatic deployment by the particular service provider; 


+ a second user interface element configured to receive a second input to declaratively specify at least one user attribute to collect from the user, the at least one attribute comprising: a type of identifier associated with a user to be verified as part of the sign up process for the particular service provider, wherein the type of identifier is one of a plurality of different types of identifiers that can be specified, wherein each type of identifier defines how the user is identified and looked-up during the sign up process for that service provider; and 

+a third user interface element configured to receive a third input to declaratively specify a type of identity verification process to define how the user will be verified as part of the sign up process for the particular service provider, wherein the type of identity verification process is one of a plurality of different types of identity verification processes, and wherein the processor is configured to communicate the first input, the second input, and the third input to a server system that comprises an application platform, wherein the application platform is configured to generate the corresponding sign up page based on the first input, the second input and the third input, wherein the corresponding sign up page comprises features and logic for the sign up process that are customized for that particular service provider.
Claim 1:

A method for declaratively configuring a user self-registration process and a user self-registration page process for a particular service provider, the method comprising: 

+ displaying, at a user system of an administrator of the particular service provider, a graphical user interface that includes a plurality of options for declaratively configuring different user self-registration processes and corresponding user self-registration pages for the particular service provider; 

+ via the graphical user interface: selecting one of the options to configure the user self-registration process and the user self-registration page for deployment; 

+ specifying a type of identifier associated with a user to be verified as part of the user self-registration process for the particular service provider to define how the user is identified and looked-up during the user self-registration process for the particular service provider, wherein the type of identifier is one of a plurality of different types of identifiers that can be specified by the administrator; and 

+ specifying a type of verification process to define how the user will be verified as part of the user self-registration process for the particular service provider, wherein the type of verification process is one of a plurality of different types of verification processes that can be specified by the administrator.

Claim 9:

A system comprising: 

+ a user system of an administrator of a particular service provider, comprising: 

+ a display configured to display a graphical user interface that includes a plurality of options for declaratively configuring different user self-registration processes and corresponding user self-registration pages for the particular service provider, wherein the graphical user interface is configured to receive: 

+ a first input to select one of the options to configure the user self-registration process and the corresponding user self-registration page for deployment by that particular service provider; 

+ a second input to specify a type of identifier associated with a user to be verified as part of the user self-registration process for the particular service provider, wherein the type of identifier defines how the user is identified and looked-up during the user self-registration process for the particular service provider, and wherein the type of identifier is one of a plurality of different types of identifiers that can be specified by the administrator; and 

+ a third input to specify a type of verification process to define how the user will be verified as part of the user self-registration process for the particular service provider, wherein the type of verification process defines how the user will be verified as part of the user self-registration process for that service provider, wherein the type of verification process is one of a plurality of different types of verification processes that can be specified by the administrator; and 

+ a server system in communication with the user system, wherein server system comprises: an application platform is configured to receive the first input, the second input, and the third input, and to generate the user self-registration page based on the first input, the second input and the third input, wherein the user self-registration page comprises features and logic for the user self-registration process that are customized for that particular service provider.

Claim 17: 

+ A computing system, comprising: 

+ a processor; and 

+ a display configured to display a graphical user interface, the graphical user interface comprising: 

+ a first user interface element that presents a plurality of options for declaratively configuring different user self-registration processes and corresponding user self-registration pages for a particular service provider, wherein the graphical user interface is configured to receive a first input to select one of the plurality of options to configure a user self-registration process and a corresponding user self-registration page for automatic deployment by the particular service provider; 

+ a second user interface element configured to receive a second input to declaratively specify a type of identifier associated with a user to be verified as part of the user self-registration process for the particular service provider, wherein the type of identifier is one of a plurality of different types of identifiers that can be specified, wherein each type of identifier defines how the user is identified and looked-up during the user self-registration process for that service provider; and 

+ a third user interface element configured to receive a third input to declaratively specify a type of verification process to define how the user will be verified as part of the user self-registration process for the particular service provider, wherein the type of verification process is one of a plurality of different types of verification processes that can be specified by the administrator, and wherein the processor is configured to communicate the first input, the second input, and the third input to a server system that comprises an application platform, wherein the application platform is configured to generate the corresponding user self-registration page based on the first input, the second input and the third input, wherein the corresponding user self-registration page comprises features and logic for the user self-registration process that are customized for that particular service provider


As can be seen from the table above, independent Claim 21 of the instant application is anticipated by Claim 1 of 796’, in that Claim 1 of 796’ contains all the limitations of Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claims 29 and 37 are similarly mapped to claims 9 and 17 of 796’ respectively, as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”
Independent Claims 21, 29 and 37 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17 of U. S. Patent No. 10705860 B2 (hereinafter 860’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/302,704
Patent 860’
Claim 21:

A method for declaratively configuring a sign up process and a sign up page for a particular service provider, the method comprising: 


+ displaying, at a user system of a particular service provider, a one or more user interfaces that includes a plurality of options for declaratively configuring different sign up processes and sign up pages for the particular service provider; and 



+ after receiving a selection of one of the options to configure the sign up process and the sign up page via the one or more user interfaces: 



+ receiving an input that specifies one of a plurality of different types of identifiers associated with a user to be verified as part of the sign up process for the service provider, and one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider.











Claim 29:

A system comprising: 

+ a user system of a particular service provider, comprising: 

+ a display configured to display one or more user interfaces that includes a plurality of options for declaratively configuring different sign up processes and corresponding sign up pages for the particular service provider, wherein the user interface is configured to receive: 



+ a first input to select one of the options to configure the sign up process and the corresponding sign up page for deployment by that particular service provider; 


+ a second input to specify at least one user attribute to collect from the user, the at least one attribute comprising: a type of identifier associated with a user to be verified as part of the sign up process for the particular service provider, wherein the type of identifier defines how the user is identified and looked-up during the sign up process for the particular service provider, and wherein the type of identifier is one of a plurality of different types of identifiers that can be specified; and 

+ a third input to specify a type of identity verification process to define how the user will be verified as part of the sign up process for the particular service provider, wherein the type of identity verification process defines how the user will be verified as part of the sign up process for that service provider, wherein the type of identity verification process is one of a plurality of different types of identity verification processes; and 



+ a server system in communication with the user system, wherein server system comprises: an application platform is configured to receive the first input, the second input, and the third input, and to generate the sign up page based on the first input, the second input and the third input, wherein the sign up page comprises features and logic for the sign up process that are customized for that particular service provider.


Claim 37:

+ A computing system, comprising: 

+ a processor; and 

+ a display configured to display one or more user interfaces, the one or more user interfaces comprising: 

+ a first user interface element that presents a plurality of options for declaratively configuring different sign up processes and corresponding sign up pages for a particular service provider, wherein the user interface is configured to receive a first input to select one of the plurality of options to configure a sign up process and a corresponding sign up page for automatic deployment by the particular service provider; 



+ a second user interface element configured to receive a second input to declaratively specify at least one user attribute to collect from the user, the at least one attribute comprising: a type of identifier associated with a user to be verified as part of the sign up process for the particular service provider, wherein the type of identifier is one of a plurality of different types of identifiers that can be specified, wherein each type of identifier defines how the user is identified and looked-up during the sign up process for that service provider; and 

+a third user interface element configured to receive a third input to declaratively specify a type of identity verification process to define how the user will be verified as part of the sign up process for the particular service provider, wherein the type of identity verification process is one of a plurality of different types of identity verification processes, and wherein the processor is configured to communicate the first input, the second input, and the third input to a server system that comprises an application platform, wherein the application platform is configured to generate the corresponding sign up page based on the first input, the second input and the third input, wherein the corresponding sign up page comprises features and logic for the sign up process that are customized for that particular service provider.
Claim 1:

A method for declaratively configuring a passwordless log in process and a corresponding passwordless log in page for a particular service provider, the method comprising: 

+ displaying, at a user system of an administrator of the particular service provider, a graphical user interface that includes a plurality of options for configuring different passwordless log in processes and corresponding passwordless log in pages for the particular service provider; 

+ via the graphical user interface: selecting a passwordless log in option that allows the administrator to configure the passwordless log in process and the corresponding passwordless log in page for deployment by that particular service provider; 

+ specifying a type of log in prompt to define how a user is identified and looked-up during the passwordless log in process for that service provider, wherein the type of log in prompt is one of a plurality of different types of log in prompts that can be specified by the administrator; and 

+ specifying a type of authentication mechanism to define how the user will be authenticated as part of the passwordless log in process for the service provider after entering their identity information at the specified log in prompt for the service provider, wherein the type of authentication mechanism is one of a plurality of different types of authentication mechanisms that can be specified by the administrator.

Claim 9:

 system comprising: 

+ a user system of an administrator of a particular service provider, comprising: 

+ a display configured to display a graphical user interface that includes a plurality of options for declaratively configuring different passwordless log in processes and corresponding passwordless log in pages for the particular service provider, wherein the graphical user interface is configured to receive: 

+ a first input to select one of the options to configure the passwordless log in process and the corresponding passwordless log in page for deployment by that particular service provider; 

+ a second input to specify a type of log in prompt associated with a user to be verified as part of the passwordless log in process for the service provider, wherein the type log in prompt defines how the user is identified and looked-up during the passwordless log in process for the service provider, and wherein the type of log in prompt is one of a plurality of different types of identifiers that can be specified by the administrator; and 


+ a third input to specify a type of authentication mechanism to define how the user will be authenticated as part of the passwordless log in process for the service provider, wherein the type of authentication mechanism defines how the user will be authenticated as part of the passwordless log in process for that service provider, wherein the type of authentication mechanism is one of a plurality of different types of authentication mechanisms that can be specified by the administrator; and 

+ a server system in communication with the user system, wherein server system comprises: an application platform is configured to receive the first input, the second input, and the third input, and to generate the passwordless log in page based on the first input, the second input and the third input, wherein the passwordless log in page comprises features and logic for the passwordless log in process that are customized for that particular service provider.

Claim 17: 

A computing system, comprising: 

+ a processor; and 

+ a display configured to display a graphical user interface, the graphical user interface comprising: 

+ a first user interface element that presents a plurality of options for declaratively configuring different passwordless log in processes and corresponding passwordless log in pages for a particular service provider, wherein the graphical user interface is configured to receive a first input to select one of the plurality of options to configure a passwordless log in process and a corresponding passwordless log in page for automatic deployment by the particular service provider; 

+ a second user interface element configured to receive a second input to declaratively specify a type of log in prompt associated with a user to be authenticated as part of the passwordless log in process for the service provider, wherein the type of log in prompt is one of a plurality of different types of log in prompts that can be specified, wherein each type of log in prompt defines how the user is identified and looked-up during the passwordless log in process for that service provider; and 


+ a third user interface element configured to receive a third input to declaratively specify a type of authentication mechanism to define how the user will be authenticated as part of the passwordless log in process for the service provider after entering information at the specified log in prompt, wherein the type of authentication mechanism is one of a plurality of different types of authentication mechanisms that can be specified by the administrator, and wherein the processor is configured to communicate the first input, the second input, and the third input to a server system that comprises an application platform, wherein the application platform is configured to generate the corresponding passwordless log in page based on the first input, the second input and the third input, wherein the corresponding passwordless log in page comprises features and logic for the passwordless log in process that are customized for that particular service provider.


As can be seen from the table above, independent Claim 21 of the instant application is anticipated by Claim 1 of 860’, in that Claim 1 of 860’ contains all the limitations of Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claims 29 and 37 are similarly mapped to claims 9 and 17 of 860’ respectively, as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”

Allowable Subject Matter
Claims 22-40 are allowed when the double patenting issue is resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sirota (“Sirota,” US 2016/0234200), published on August 11, 2016 in view of Ramalingam (“Ramalingram,” US 2018/0349581), filed on November 5, 2017 and further in view of Boyd et al. (“Boyd,” US 2011/0270926), published on November 3, 2011.
Regarding claim 1, Sirota teaches a method for declaratively configuring a sign up process and a sign up page for a particular service provider, the method comprising: 
	displaying, at a user system of a particular service provider, a one or more user interfaces that includes a plurality of options for declaratively configuring different sign up processes and sign up pages for the particular service provider (Sirota: see par. 0016; an operator of a web site or other service available to users may interact with the access manager system to customize and otherwise configure single sign-on functionality and/or other functionality that the access manager system will make available to users of the service. See par. 0017; an operator of a customer service may configure the various type of customizations so that user interaction with the access manager on behalf of the customer service is customized for the particular customer service); and 
	after receiving a selection of one of the options to configure the sign up process and the sign up page via the one or more user interfaces (Siroto: see par. 0017; an operator of a service may customize various information including webpages, logos, indicated text, indicated user-selectable link, pre-define questions, to be presented to users of the particular service): receiving an input that specifies one of a plurality of different types of identifiers (Siroto: see Figs. 2B-2D; an operator may select fields to gather information from users of the customer service) [associated with a user to be verified as part of the sign up process for the service provider, and one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider].  
	Siroto does not explicitly teach: receiving an input that specifies one of a plurality of different types of identifiers associated with a user to be verified as part of the sign up process for the service provider, and one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider.  
	However Ramalingam teaches a method for user-defined credentials; wherein receiving an input that specifies one of a plurality of different types of identifiers associated with a user to be verified as part of the sign up process for the service provider (Ramalingam: see par. 0017; rather than having third party sites dictate what types of auth credentials all user shall employ, each user will be able to select and define the types of auth credentials that he or she would like to employ for each of multiple third-party sites independently. Note: that means a third party is able to select type of credential for log in the website), and one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider (Ramalingram: see par. 0017; setup and authenticate using type of auth credentials).  
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Ramalingram and Siroto in front of them to include the user defined authentication credentials as disclosed by Ramalingram with the customizable sign-on functionality as taught by Sirota to provide an improved authentication and/or authorization for computers and/or computer information (Ramalingram: see par. 0017).
	Ramalingram appears to teach: one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider (Ramalingram: see par. 0017; setup and authenticate using type of auth credentials).  
	However, if Ramalingram does not teach this limitation, Boyed is relied upon to teach: one of a plurality of different types of identity verification processes to define how the user will be verified as part of the sign up process for the service provider (Boyd: see par. 0041; users are requested to provide a valid email address to register on the website or application and a verification email is sent to the user at the email address that is provided. The user is required to click through or otherwise confirm that the verification email was received).  
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Boyd, Siroto and Ramalingram in front of them to include the use of registered email address for verification as taught by Boyd with the user defined authentication credentials as disclosed by Ramalingram to allow users of online social networks or other websites to better assess the identify or published profile of other users and to improved methods and systems for facilitating meetings between new people (Boyd: see par. 0009).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Hutchison et al. (US 2009/0328169) - A website access application accesses an encrypted central repository on a user's computer to store and access a variety of user-based website login and authentication information in the repository.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is (571)270-50295029.  The examiner can normally be reached on Weekdays from 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-97829782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174